DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and other independent claims have been considered but are moot because the arguments do not apply in view of newly found reference McMahon being used in combination with Jarvenpaa, Gattis, and Kilar in the current rejection.
Regarding claim 22, Applicant alleges that Chitturi teaches away from Lewis reference. Examiner would like to point out that Chitturi in view of the new combination of references moots Applicant’s argument.
See the new rejection below.

Double Patenting
Claims 1, 2, 6-13, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-11 of copending Application No. 16/039,433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0137144 to Jarvenpaa (“Jarvenpaa”) in view of US PG Pub 2017/0257410 to Gattis (“Gattis”), US PG Pub 2013/0004138 to Kilar (“Kilar”), and US PG Pub 2013/0073673 to McMahon (“McMahon”).
Regarding claim 1, “A computer-implemented comment processing method” reads on the system/method for measuring and recording viewer reactions/comments to content (abstract) disclosed by Jarvenpaa and represented in Fig. 2.
As to “comprising: specifying, using at least one processor, a desired section in a video in response to a selection of a user” Jarvenpaa discloses (¶0062, ¶0063) that the user’s reaction is associated with a particular portion of the video content.
As to “registering, using the at least one processor, a first comment input from the user to the specified section by associating the first comment of a plurality of comments with the specified section of a plurality of sections of the video” Jarvenpaa discloses (¶0052, ¶0062, ¶0063, ¶0070) that the system 
As to “outputting, using the at least one processor, at least one comment among the plurality of comments registered to at least one corresponding section among the plurality of sections to a display at a point in time at which the at least one corresponding section is played” Jarvenpaa discloses (¶0081) that the user is provided with the list of comments that were made about the video, where each comment includes an indication of the time/point in the video at which the comment was made as represented in Fig. 6A (element 608-610).
As to “wherein the outputting comprises, selecting, using the at least one processor, a representative comment from among the at least one comment registered to a respective section among the at least one corresponding section for each of the at least one corresponding section, said at least one corresponding section including the specified section to which the first comment is registered, and outputting, using the at least one processor, the representative comment registered to the respective section at a point in time at which the respective section is played” Jarvenpaa discloses (¶0081, claim 21) that upon viewer selecting a comment area on the video timeline, the viewer is provided with the comment box displaying comment(s) associated with the particular time point of the timeline in the video as represented in Fig. 6A.

Jarvenpaa meets all the limitations of the claim except “the selecting being based on a number of positive reactions associated with each of the at least one comment”.  However, Gattis discloses (¶0081) that the device causes to display one or more messages associated with the hotspot in the video, where the message is selected based on the popularity such as the highest number of re-posts, replies, comments, likes, etc. as represented in Fig. 5.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jarvenpaa’s system by selecting comment based on a number of positive reactions associated with each comment as taught by 
Combination of Jarvenpaa and Gattis meets all the limitations of the claim except “providing, using the at least one processor, a section comment screen in response to a selection of the representative comment, the section comment screen including a list of all comments registered to the respective section.”  However, Kilar discloses (¶0083, ¶0084, ¶0088) that while the image display area is displaying output frames of video data, time points where comments have been made are identified with a pointer in relation to the progress bar; in response to detecting selection of the pointer located at particular time point, the client device causes the associated comments to appear in the window as represented in Fig. 9 (element 432) and Fig. 11 (element 432).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jarvenpaa and Gattis’ systems by providing section comment screen including a list of all comments registered to the respective section as taught by Kilar in order to conveniently direct an intended audience to a precise portion of video content and to indicate such portion in an iconic manner (¶0004).
Combination of Jarvenpaa, Gattis, and Kilar meets all the limitations of the claim except “providing…an all-comment list of the plurality of comments…, the plurality of comments including both a plurality of common comments and a plurality of partial section comments, each of the plurality of common comments being associated with an entirety of the video without being associated with a 

Regarding claim 3, “The comment processing method of claim 1, wherein the outputting comprises outputting an infographic to the display that is a visual 

Regarding claim 4, “The comment processing method of claim 1, wherein the outputting comprises highlighting the respective section to which the representative comment is registered in the video using an indicator” Jarvenpaa discloses (¶0081) that the histogram timeline indicates the summation of all other audience member's reactions as represented in Fig. 6A; (¶0101) the histogram is displayed over a chronological thumbnail view of the video and/or along a timeline representing the length of the video, thereby indicating to the uploader of the video which portions of the video received a particular type of reaction.

Regarding claim 5, “The comment processing method of claim 4, wherein the at least one corresponding section includes two or more sections among the plurality of sections, and the outputting comprises, applying a different display element of the indicator for each of the two or more sections to which the at least one comment is registered in the video, and outputting the representative comment to the display based on the display element of the indicator for the representative section” Jarvenpaa discloses (claim 20) that the graphical timeline 

Regarding claim 6, “The comment processing method of claim 1, wherein the outputting comprises highlighting the representative section to which the representative comment is registered using a progress bar for the video” Jarvenpaa discloses (¶0031, ¶0072) the system measures and analyzes audience reactions to video provides a reaction histogram timeline which shows the audience reaction as a function of time; (¶0081) that the user provided comments are displayed on the timeline of the video content as represented in Fig. 6A.

Regarding claim 7, “The comment processing method of claim 1, wherein the outputting comprises outputting the representative comment to the display only in response to, receiving a comment display request from the user, or determining that the video has been previously provided to the user” Jarvenpaa discloses (¶0081) that the comment box 610 allows a user to click on an area in the histogram during the video to see other viewer's comments; the comment box 

Regarding claim 10, “The comment processing method of claim 9, wherein the providing the all-comment list comprises outputting section information associated with each of the partial section comments in the all-comment list to the display” Jarvenpaa discloses (¶0081) that the list of comments provides a list of the comments that were made about the video, where each comment includes an indication of the time (section information) in the video at which the comment was made as represented in Fig. 6A (element 620).

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 1.

Regarding claim 14, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 5.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 20, see rejection similar to claim 10.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa in view of Gattis, Kilar, and McMahon as applied to claims 1 and 12 above, and further in view of US PG Pub 2014/0196082 to Maruyama (“Maruyama”).
Regarding claim 2, combination of Jarvenpaa, Gattis Kilar, and McMahon meets all the limitations of the claim except “the comment processing method of claim 1, wherein the outputting comprises outputting the representative comment to the display in a layer form at a desired location of a screen area on which the video is played.”  However, Maruyama discloses (¶0101) that the user provided comments is associated with a time in the video and superimposed over the video as shown in Fig. 2B, where (¶0124) the position/location to display the comment is selected by the user as represented in Fig. 7A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jarvenpaa, Gattis, Kilar, and McMahon’s systems by outputting the comment to display in a layer form at a desire location as taught by Maruyama in order for users to enjoy communicating with partners at remote places while viewing video content and to enable users to write sentences/comments indicating their tastes, ideas, or the like at any time points on the time axis of content item (¶0003).

Regarding claim 13, see rejection similar to claim 2.

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa in view of Gattis, Kilar, and McMahon as applied to claim 1 above, and further in view of US PG Pub 2014/0325557 to Evans (“Evans”).
Regarding claim 21, combination of Jarvenpaa, Gattis Kilar, and McMahon meets all the limitations of the claim except “The comment processing method of claim 1, further comprising: registering, using the at least one processor, a plus-comment or reaction input from the user to a selected comment among the list of all comments based on the providing the section comment screen.”  However, Evans discloses (¶0008, ¶0045) that the user provides annotations such as comments for a portion of the content item, where (¶0149) the annotations represent the comments input by the users at the reference time in the content item; (¶0161) users submit a rating such as thumbs-up/down, like, dislike, etc., for each of the annotations as represented in Fig. 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jarvenpaa Gattis, Kilar, and McMahon’s systems by registering a reaction input from the user to a selected comment as taught by Evans in order to determine the most liked/popular comments by processing ratings associated with the comments (¶0161).

Regarding claim 23, combination of Jarvenpaa, Gattis Kilar, and McMahon meets all the limitations of the claim except “The comment processing 

Regarding claim 24, “The comment processing method of claim 23, wherein the registering comprises: providing a comment posting screen in response to the selection of the comment posting interface; and receiving the first comment via the comment posting screen” Evans discloses (¶0093) that upon activation of “add annotation” button, user interface is provided to the user with an annotation window where the user enters the comment as represented in Fig. 4B.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa in view of Gattis, Kilar, and McMahon as applied to claim 1 above, and further in view of US PG Pub 2014/0068433 to Chitturi (“Chitturi”).
Regarding claim 22, combination of Jarvenpaa, Gattis, Kilar, and McMahon meets all the limitations of the claim except “The comment processing method of claim 1, wherein the all-comment list includes a plurality of thumbnail images displayed in association with the plurality of comments, each respective thumbnail image being associated with a respective section among the plurality of sections.”  However, Chitturi discloses (¶0028, ¶0031) that the device displays media such as audio/video on the display in order for a user to view and interact with the displayed media including selecting a portion of the media of interest and providing user rating/comment of each media fragment of interest; (¶0043, ¶0046) the users’ ratings/comments associated with media includes a plurality of thumbnails where each thumbnail represents portion of the media specified by the user and respective user ratings/comments for each of the plurality of thumbnails.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Jarvenpaa, Gattis, Kilar, and McMahon’s systems by providing thumbnail images in associated with comments as taught by Chitturi in order to represent the given media in accordance with the fragment of the given media that viewers found to be of the most interest (¶0046).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425